Citation Nr: 1746278	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  05-28 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 21, 2004.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1966 to September 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2007, a travel board hearing was held before the undersigned in St. Louis, Missouri.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board on several occasions, most recently in February 2017.  At that time, the Board granted TDIU as of May 21, 2004, and remanded consideration of TDIU prior to that date so that an administrative opinion could be obtained from the Director, Compensation Service, (Director) for extraschedular consideration of TDIU under the provisions of 38 C.F.R. § 4.16(b).  This was accomplished and the case was returned for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 21, 2004, service connection was in effect for degenerative joint disease of the lumbar spine, rated 40 percent disabling; recurrent pyelonephritis, rated 10 percent disabling; intermittent dislocation of the left patella with degenerative changes, rated 10 percent disabling; and right ureterocele, status post surgery, rated noncompensable.  The Veteran's combined evaluation was 50 percent.  

2.  The Veteran reportedly has a marginal education and work experience involving masonry and as a dispatcher. 

3.  The service-connected disabilities, standing alone, are not shown to be of such severity as to effectively preclude all forms of substantially gainful employment prior to May 21, 2004.  


CONCLUSION OF LAW

The requirements for TDIU were not met prior to May 21, 2004.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in September 2003.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including medical records utilized in a disability determination by the Social Security Administration (SSA), have been secured.  The Veteran was afforded a VA medical examination in November 2003.  The Board finds that the examination obtained is adequate.  The conclusions and findings were provided by a qualified medical professional and were predicated on a full reading of all available records.  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

Review of the record shows that prior to May 21, 2004, service connection was in effect for degenerative joint disease of the lumbar spine, rated 40 percent disabling; recurrent pyelonephritis, rated 10 percent disabling; intermittent dislocation of the left patella with degenerative changes, rated 10 percent disabling; and right ureterocele, status post surgery, rated noncompensable.  The Veteran's combined evaluation was 50 percent.  As noted above, following the establishment of service connection for additional disabilities, primarily the Veteran's bladder disorder, TDIU was granted by the Board, effective May 21, 2004, which is the effective date of the grant of service connection for the bladder disorder, the disorder that was a primary basis for the award of TDIU.  

An examination was conducted by VA in November 2003.  At that time the Veteran's service-connected disabilities included degenerative changes of the lumbar spine, recurrent pyelonephritis, left patellar dislocation, and residuals of right ureterocele surgery.  The Veteran's recent treatment records were reviewed, including reports showing neurologic examination to be grossly negative and the back to be without tenderness.  There was no mention of any renal problems, with reports of laboratory testing of kidney function being essentially normal.  On examination, the Veteran complained of having pain in the low back, particularly in cold weather or when he sat for more than 20 minutes.  He treated this with heat in a Jacuzzi.  He had no medications that he took on a regular basis, but occasionally took 500 mg of Tylenol.  He did report burning in the right leg that was not considered to be a radiating pain.  He also complained of left knee pain and had flare-ups after standing for five minutes.  Weather changes also increased his pain, which he also treated with a Jacuzzi or hot tub.  He had no other medications and no complaints of locking or fatigability.  Regarding his kidneys, he stated that he had no problems.  On examination of the left knee, there was no swelling, edema, fluid or tenderness.  Gait was normal and he had active range of motion from 0 degrees extension to 110 degrees flexion.  Range of motion of the spine was forward flexion to 90 degrees, extension to 20 degrees, lateral flexion to 30 degrees bilaterally, and rotation of 30 degrees to the right and 20 degrees to the left.  The diagnoses were chronic lumbar strain with degenerative changes; left knee pain with history of arthritis and surgery; right nephrectomy, no residuals; and no residuals of right ureterocele surgery with no recurrent pyelonephritis.  

In his November 2003 application for TDIU, the Veteran reported that he had work experience as a dispatcher and had worked as a cement mason for various contractors.  

In an administrative decision of the SSA, dated in June 1993, it was found that the Veteran had marginal education, with his past relevant work being semi-skilled.  The Veteran was found unable to maintain employment primarily as a result of severe impairment:  degenerative changes of the right knee.  

In July 2017, the RO requested an advisory opinion from the Director regarding the Veteran's eligibility for TDIU on an extra-schedular basis.  In a response associated with the record later that month, the Director responded that review of the record showed that the Veteran's inability to maintain employment was more closely related to his bladder disability and its impact on physical and sedentary employment due to the need to frequently urinate.  The Director also pointed out that examiners noted limitation in physical and sedentary employment due to the Veteran's left knee disorder due to the fact that he could not stand or walk for very long and his inability to sit for long periods of time.  The Director found that review of the evidentiary record failed to demonstrate that the Veteran's service-connected disabilities presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  As such, the Veteran was not likely unemployable due to his service connected back or knee condition, but rather was unemployable due to his bladder condition, which was not service connected until May 21, 2004.  Accordingly, entitlement to TDIU on an extraschedular basis prior to May 21, 2004, was not warranted.  

For a veteran to prevail on a claim for TDIU, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board can only consider disorders for which service connection was established prior to May 21, 2004.  In this case, while the Veteran may not have been employable prior to May 21, 2004, this is not shown to have been due to his service-connected disorders.  This is clearly shown upon review of the clinical evidence from this period.  While his service-connected disabilities presented some occupational impairment, an inability to obtain and maintain substantially gainful employment is not demonstrated.  The Veteran's service-connected disorders did not cause marked interference with employment or frequent periods of hospitalization.  In these circumstances, the Board finds that there is no basis for a finding of TDIU prior to the award made effective on May 21, 2004.  


ORDER

TDIU prior to May 21, 2004, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


